Per Curiam.
The propriety of granting the order was one resting entirely in the direction of the court below, and although the respondent seems to have had unusual latitude, nevertheless we cannot say that the discretion was erroneously exercised or abused.
The provisions of the Code and the spirit of the decisions in regard to amendments are very liberal, and being so are predicate of the design of the lawmakers and expounders to favor what appears best calculated to accomplish the ends of justice in each case. The extra labor imposed by the numerous resorts of the defendant, he may-be called upon to pay for in the future, and doubtless will be if the plaintiff be successful and the counsel fee already allowed be thought insufficient.
For these reasons the order appealed from is affirmed, but without costs to either party.